Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
	Claims 1-16 have been examined.

Claim Objections
Claims 1-16 are objected to because of the following informalities:
The claims should be presented in once sentence format only (e.g. mid-claim periods should be changed to semi-colons and the subsequent capital letter made to be lower case).  For example, the formatting of claims 1 and 2 should be changed to:
	1. A bolt catcher assembly, comprising:
		a bolt catcher;
		a bolt.
	2. The bolt catcher assembly as in claim 1, comprising the bolt catcher, wherein:
		said bolt catcher is affixed to a first body; 
		said bolt secures…to a second body; 
		a preload force…separation nut.
	
Claim 4, Line 4: “the sum of the force on and the deflection of each of the elements” should be changed to --a sum of a force on and a deflection of each element-- to provide proper antecedent basis in the claim.
Claim 5, Line 1: “comprising a bolt catcher,” should be removed as this limitation has already been set forth in claim 1. 
It appears as if Claim 5 should depend on Claim 2 as it provides antecedent basis for “said bolt head”, “said extraction”, “said separation nut”, etc. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plaza Baonza (US Patent Application Publication 2011/0113605).

As to Claim 1, Plaza Baonza disclose a bolt catcher assembly, comprising: 
a bolt catcher (generally at 20); and
a bolt (5).

As to Claim 2, Plaza Baonza disclose the bolt catcher assembly as in claim 1, comprising the bolt catcher, wherein: 
said bolt catcher is affixed to a first body (Fig 2B);
said bolt secures said bolt catcher and said first body to a selectively releasable separation nut (7), or other release device, affixed to a second body (Fig 2A);
a preload force loop is established within said bolt, said bolt catcher, said first body, said separation nut, and said second body when said bolt is torqued (Par. 0039); and
an extraction by said bolt catcher pulls said bolt from said separation nut and captures said bolt within said bolt catcher upon a release of said bolt by said selectively releasable separation nut (Par. 0079-0081).

As to Claim 3, Plaza Baonza disclose the bolt catcher assembly as in claim 1, comprising said bolt, wherein: 
said bolt, in the preferred implementation of the present invention, has a head that engages said bolt catcher and features that engage said selectively releasable separation nut, but may be another type of bolt, or fastener, with features that enable it to be retained by said bolt catcher and said first body (Fig 2A-2B).

As to Claim 4, Plaza Baonza disclose the bolt catcher assembly as in claim 2, wherein said preload force loop, wherein: 
a potential strain energy stored within said preload force loop is proportional to the sum of the force on and the deflection of each of the elements of said preload force loop (Par. 0039);
said potential strain energy is released when said separation nut is released;
a kinetic energy in and a velocity of said bolt that manifests said released potential strain energy (Par. 0079-0081).

As to Claim 15, Plaza Baonza disclose the bolt catcher assembly as in claim 1 comprising said bolt catcher, wherein:
said bolt may be accessed and retorqued by removing and replacing said cover assembly (Fig 2B).

As to Claim 16, Plaza Baonza disclose the bolt catcher assembly as in claim 1, wherein:
said bolt catcher assembly is reusable multiple times without a necessity to replace component parts of or refurbish or replace said bolt catcher (Fig 2B).


Allowable Subject Matter
Claims 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (Claim 1) and any intervening claims (Claim 2). 
he following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowable subject matter in the claims is the inclusion of the limitation of the bolt catcher having a magnetic eddy current damper which serves to dissipate the kinetic energy released as the bolt is pulled into the bolt catcher and a magnetic retention circuit to stop the motion of the cup assembly and subsequently capture said bold within. (Claim 5). which is not found in the prior art references.  The closest prior art of record, Nygren, Jr., Vasilevski, Ikeda, and Ahmed et al taken as a whole, disclose a connector system significantly as claimed, but does not provide any teaching, suggestion, or motivation to modify the prior art as such.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nygren, Jr., Khrunicheva, Ikeda, and Ahmed et al all teach similar assemblies which operate to catch a bolt/ fastener upon initiation of a separation event when the bolt is released from engagement from a secondary member.
The Examiner has additionally cited references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is recommended that applicant consider these as well.  These references are not supplied, but can be found using the USPTO search tool (https://ppubs.uspto.gov/pubwebapp/static/pages/landing.html)
When responding to this action, please keep the following in mind:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/6/2022